DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 14, and 16-25 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on December 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the apparatus and method claims is withdrawn.  Claim 15, directed to a method claim is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on March 9, 2022.

In claim 1, line 3, “that is” is replaced with --configured to be--.
Claim 16 is amended as follows:
In line 3, “that is” is replaced with --configured to be--.
In line 8, --, the first contact portion being located more outward in a radial direction of the breaking member than the second contact portion in a state in which the breaking member is expanded radially outward, and wherein the second contact portion is located more outward in the radial direction of the breaking member than the first contact portion in a contracted state-- is added after “portion”.
Claim 19 is amended as follows:
In line 3, “that is” is replaced with --configured to be--.
In line 8, --the breaking member having a first contact portion and a second contact portion, the first contact portion being located more outward in a radial direction of the breaking member than the second contact portion in a state in which the breaking member is expanded radially outward, and wherein the second contact portion is located more outward in the radial direction of the breaking member than the first contact portion in a contracted state;-- is added after the semi-colon (“;”).
Allowable Subject Matter
Claims 1-12 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a medical device for breaking apart an object in a body lumen, the device comprising an elongate shaft and a deformable breaking member, the deformable breaking member including a first contact portion and a second contact portion, wherein first contact portion is radially outward of the second contact portion in the radially expanded state, and the second contact portion is radially outward of the first contact portion in the radially contracted state, and wherein the breaking member comprises a plurality of wires, the wires fixed to a sliding member slidable along the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771